J. WOODFIN JONES, Justice.
Our opinion and judgment issued herein on August 26, 1999 are withdrawn, and the following is substituted in lieu thereof.
Following appellant’s plea of true to the State’s petition alleging that he committed the offense of burglary of a habitation,1 the 98th District Court, sitting as the Juvenile Court of Travis County, adjudicated appellant to have engaged in delinquent conduct2 by committing the pleaded-to offense. Appellant was placed on “intensive supervision probation” for one year. Pursuant to an agreement with the State, appellant appeals the denial of his pre-trial motion to suppress. We will reverse the delinquency adjudication and remand the cause to the trial court.
FACTUAL AND PROCEDURAL BACKGROUND
Appellant, a minor, was a passenger in a car driven by his adult cousin, Pedro Ybar-ra, when Department of Public Safety Officer Michael Scheffler initiated a traffic stop. Scheffler discovered Ybarra was driving without a driver’s license and placed him under arrest. Pursuant to a search of the vehicle incident to the arrest, Scheffler discovered what he believed to be stolen property. Scheffler contacted the Austin Police Department from the scene and confirmed that the property in the vehicle matched the description of property stolen from a residence the previous day.
Appellant was handcuffed and transported to the DPS Capitol District Office, where he was taken to Corporal Elder’s office. Elder held appellant while he contacted the juvenile’s father; upon the father’s arrival, Elder read appellant his Miranda 3 warnings and began questioning him. Eventually, appellant signed a written statement confessing to his involvement in the burglary as follows: Ybarra and appellant went searching for an unoccupied house with the intention of committing burglary. While Ybarra waited in the car, appellant broke the lock on a window of the chosen home. He then opened the door and motioned for Ybarra to join him. The two gathered various electronic items, CD’s, and a set of golf clubs, and loaded the property into the car.
After giving his written confession, appellant was released to the custody of his father. In the days following his release, appellant spoke to Elder on several occasions,4 each time indicating he wished to revise his written statement to exonerate Ybarra by accepting sole responsibility for the burglary. Appellant also told Elder he would lead Elder to the stolen property not yet recovered, although this promise was never carried out.
The State eventually filed a petition alleging that appellant had engaged in delinquent conduct by committing burglary of a habitation. Appellant filed a pre-trial motion to suppress any statements made by him related to the burglary, written or oral. The trial court agreed the written confession should be excluded from evidence, finding that it was taken in violation of the provisions of the Family Code outlining the requirements for obtaining a *252written statement from a juvenile.5 However, the trial court found that appellant was not in custody when he made the subsequent oral statements relating his wish to revise his written statement; the court therefore refused to suppress these statements.
Appellant thereafter pleaded true to the allegation that he had committed burglary of a habitation pursuant to an agreement allowing him to appeal the partial denial of his motion to suppress.6 The trial court rendered an adjudication of delinquency for committing the charged offense and placed appellant on intensive-supervision probation. In a single point of error, appellant challenges the partial denial of his motion to suppress.
DISCUSSION

Standard of Review

Generally, an appellate court reviews a trial court’s ruling on a motion to suppress for abuse of discretion. See Guzman v. State, 955 S.W.2d 85, 89 (Tex.Crim. App.1997). However, when presented with a pure question of law based on undisputed facts, a de novo review is proper. See Oles v. State, 965 S.W.2d 641, 643 (Tex.App.—Houston [1st Dist.] 1998, no pet.) (citing Guzman, 955 S.W.2d at 89). The parties in this case do not dispute the historical facts as found by the trial court. Appellant disputes only the trial court’s application of the law to those facts. Since this appeal presents a question of law based on undisputed facts, we will conduct a de novo review. See Loesch v. State, 958 S.W.2d 830, 831-32 (Tex.Crim.App.1997).

Suppression of Statements

In his sole point of error, appellant asserts that the trial court erroneously refused to suppress his statements made to Elder in the days following his initial release. Appellant argues these subsequent statements were “tainted” by the prior illegally obtained written statement, and thus were involuntary within the meaning of the Due Process Clause of the United States Constitution.7 See U.S. Const, amend. V.
The argument that a prior inadmissible statement can taint a subsequent statement has been referred to as the “cat out of the bag” theory. See Griffin v. State, 765 S.W.2d 422 (Tex.Crim.App.1989). It is based on the notion that once a defendant has confessed, but is not aware the confession cannot be used against him, he may feel he has nothing to lose by making additional incriminating statements; so burdened by the psychological pressure of the first confession, his resolve to remain silent may be broken, rendering any subsequent statements involuntary under the federal due process clause.
In Griffin, the court of criminal appeals severely limited the application of the “cat out of the bag” theory. See Rodriguez v. State, 968 S.W.2d 554, 557 (Tex.App.— Houston [14th Dist.] 1998, no pet.). Nonetheless, the court refused to eliminate the theory altogether; instead, the court applied a “totality of the circumstances” test to determine what effect giving a statutorily inadmissible statement had on the vol-untariness of a subsequent statement. See Griffin, 765 S.W.2d at 427, 430-31; see also Rodriguez, 968 S.W.2d at 558; In re J.T.H. 779 S.W.2d 954, 958 (TexApp.— Austin 1989, no writ).
Griffin involved a juvenile who was arrested and given her Miranda warnings *253before orally implicating herself in a murder. She was then taken to a magistrate to receive the required juvenile warnings, and subsequently signed a written statement. Griffin argued that the voluntariness of her written statement was compromised by the initial inadmissible oral confession. The court of criminal appeals held that, because of the lack of “more definite evidence” that the prior statement “played an actual role in [Griffin’s] volitional processes,” the trial court could not be faulted “for its finding that the State had sustained its burden to prove her subsequent written confession was voluntary under the Due Process Clause.” Griffin, 765 S.W.2d at 431.8 In so holding, the court noted that the “mere possibility” of a “psychological disadvantage” is not enough to rebut an otherwise adequate showing of voluntariness. Id. at 430. Nevertheless, the court went on to state:
Certainly ... had appellant actually testified she would not have given the written confession but for the earlier oral one, a fact issue would have been raised. In that event, it would behoove the State to produce some evidence the oral statement was admissible, and the trial court would then have been required to factor this evidence into its determination of due process voluntariness, under the totality of the circumstances test. To this extent, the “cat-out-of-the-bag” still lives. Assuming the trial court found the first statement inadmissible, two other factors would then militate in appellant’s favor in this analysis. First, appellant’s youth could certainly make her “but/for” claim appear more plausible than it would be coming from an adult. Secondly, not only was appellant not told her prior oral statement could not be used against her before she signed her written confession; in fact, she was positively told, as part of the Miranda warning, that her prior statement ivould be so used.
Id. (citations omitted).
We turn to the application of the Griffin rationale to the instant case. The uncon-troverted evidence shows that, on several occasions following his initial release, appellant made statements to Officer Elder in which he sought to place all the blame for the burglary on himself. Accordingly to Elder’s testimony, all of these statements were made in the context of a request that Elder allow appellant to revise his earlier written confession.
Q: (by prosecutor): ... Did [RJH] contact you about changing the statement?
A: (by Officer Elder): Yes, he did.
Q: Okay. Did you contact him first or did he contact you first?
A: He contacted me first.
Q: Approximately when was the first time after this that he contacted you?
A: Approximately four days to a week later.
[[Image here]]
Q: What did [RJH] say to you regarding this?
A: He telephoned my office and asked me if he could change his statement.
Q: Did you indicate to him — well, let me back up. Did he indicate to you why or how he wanted to change his statement?
A: He indicated to me that his cousin wasn’t involved at all in the burglary of the residence.
[[Image here]]
Q: Sir, I gather from what you’re saying is he called you more than once?
A: Yes. We talked quite often.
*254Q: And he would call you to ask about changing the statement?
A: Yes.
Q: Was it always that he wanted to change the statement to say that it was only him?
A: It was always — every conversation relating to the statement was may I change the statement and my cousin wasn’t involved at all in the burglary of the residence.
The connection between the prior inadmissible statement and the subsequent statements is thus undeniable; appellant’s requests to change the earlier written statement obviously would not have been made but for the existence of the earlier statement. It is simply not reasonable to conclude otherwise. This direct causal connection shows that the prior statement played an actual role in appellant’s volitional processes. See Griffin, 765 S.W.2d at 431. Reviewing the totality of the circumstances surrounding the statements at issue, we think it clear that appellant would not have made the subsequent statements but for the existence of the earlier, inadmissible statement. The fact that the subsequent oral statements did not result from “official, coercive conduct” committed by law enforcement is irrelevant. The Family code expressly provides that “[a]n extrajudicial statement which was obtained without fulfilling the requirements of this title ... may not be used in an adjudication hearing.” Tex. Fam.Code Ann. § 54.03(e) (West Supp.2000). Actual coercive conduct, in the traditional sense, is not required. See In re C.R., 995 S.W.2d 778, 784-85 (Tex.App. — Austin 1999, pet. denied).
Other factors also mitigate in favor of appellant. First, he is a minor, making his “but-for” argument more plausible. See id. Second, as part of the Miranda warnings given to appellant prior to his signing the written confession, appellant was affirmatively told that his written confession would be used against him. See id.
We believe that the record shows that, under the totality of the circumstances, appellant’s subsequent statements were involuntary under the federal Due Process Clause. In addition, our review of the record reveals no evidence offered by the State to sustain its burden to prove that the subsequent statements were not the product of a psychological disadvantage, and thus voluntary.
We recognize that there is no presumption that giving an inadmissible statement prior to an admissible statement renders the second statement involuntary for purposes of federal due process. See Rodriguez, 968 S.W.2d at 558; In re J.T.H., 779 S.W.2d at 958-59. We apply no such presumption. Instead, we conduct a thorough review of the record and apply the analysis found in Griffin to the evidence contained therein. Given (1) the undeniable connection between the earlier inadmissible statement and the later statements, indicating that appellant would not have made the latter but for the former; (2) appellant’s juvenile status; (3) appellant’s belief that the written statement-would be used against him; and (4) the paucity of evidence by the State to meet its burden to prove voluntariness, we conclude that, under the totality of the circumstances, appellant’s statements to Elder requesting a revision of his written statement were not voluntary under the federal Due Process Clause. Accordingly, the trial court erred in denying appellant’s motion to suppress these statements. The point of error is sustained.

Harm Analysis

Appellant’s statements that he seeks to exclude — desiring to revise his earlier confession in order to take full blame — are obviously inculpatory. Appellant did not plead guilty until his motion to suppress had been partially overruled. The statements have therefore been “used” in obtaining his confession, resulting in harm from the partial denial of the motion irrespective of the existence of other incrimi*255natory evidence. See Gonzales v. State, 966 S.W.2d 521, 523-24 (Tex.Crim.App.1998); McKenna v. State, 780 S.W.2d 797, 798-800 (Tex.Crim.App.1989); Kraft v. State, 762 S.W.2d 612, 613-15 (Tex.Crim.App.1988); Anthony v. State, 954 S.W.2d 132, 136 (Tex.App. — San Antonio 1997, no pet.); Woodberry v. State, 856 S.W.2d 453, 458 (Tex.App. — Amarillo 1993, no pet.).
CONCLUSION
Having found the trial court erred in denying appellant’s motion to suppress the statements indicating appellant’s desire to amend his written confession, and having found such denial to have been harmful, we reverse the judgment of delinquency and remand the cause to the trial court for further proceedings.

. See Tex.Penal Code Ann. § 30.02 (West 1994 & Supp.1999).


. See Tex.Fam.Code Ann. § 54.03 (West 1996 & Supp.1999).


. Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).


. It is unclear from the record how may times Elder and appellant spoke, or who initiated each contact.


. See Tex.Fam.Code Ann. § 51.095 (West Supp.1999).


. See Tex.R.App. P. 25.2(b)(3). Although this rule addresses criminal cases, the parties assume it also applies to juvenile matters, which are often referred to as quasi-criminal. We also assume, without deciding, that Rule 25.2(b)(3) applies to appellant's plea arrangement.


.While appellant does not specifically challenge the admission of the subsequent statement based on the Due Process Clause, it is obvious from his brief to this Court that this is the basis of his argument.


. Generally, it is the State’s burden to show statements were given voluntarily under the federal due process clause. See Griffin, 765 S.W.2d at 430; In re 779 S.W.2d at 958.